

117 HR 2625 IH: To amend title 40, United States Code, to include Wyoming County in the region covered by the Northern Border Regional Commission, and for other purposes.
U.S. House of Representatives
2021-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2625IN THE HOUSE OF REPRESENTATIVESApril 16, 2021Mr. Jacobs of New York introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 40, United States Code, to include Wyoming County in the region covered by the Northern Border Regional Commission, and for other purposes.1.Northern Border Regional Commission expansionSection 15733(3) of title 40, United States Code, is amended by inserting Wyoming, after Wayne,. 